PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/090,369
Filing Date: 5 Nov 2020
Appellant(s): CenturyLink Intellectual Property LLC



__________________
Thomas A. Froats
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 7-8 of the Appeal Brief, Appellant solely argues that the combination of Guim Bernat and Skaaksrud fails to teach “modifying the direction vector to match a transportation feature.”
Before directly addressing the prior art, it is noted that the sole disclosure of this subject matter is found in paragraph [0071] of the instant specification.  Specifically, “The direction vector may also be based on mapping data that indicates the mobile computing device is travelling along a known roadway, waterway, railway, or similar constrained transportation feature. In such examples, the direction vector may be modified to match the shape or features of the transportation feature.”  From this disclosure, it is apparent that the modifying of the direction vector is not a completely separate functionality from the determining of the direction vector (such that a direction vector is determined, then the determined direction vector is stored and/or passed to another function to be modified), but instead a direction would be determined and adjusted, possibly as a single function, to match a transportation feature.  It is further noted that the term “transportation feature,” while being discussed in the specification, is not provided with a specific definition, nor does the instant claim specifically refer to a context of the transportation feature (such as from a map).  While the rejection addressed transportation feature as being details from a map, such a transportation feature would clearly have a much broader scope without a limiting definition within the instant specification or the recital of a map in the claims.
Further, it is noted that Appellant is not arguing that a direction vector is not determined in the prior art, or that the location is predicted using the direction vector and a map.  Instead, Appellant argues that there is “no mention of mapping service, route finding, driving, roads, or anything suggested by the Office” and focuses on the Office’s response to arguments, which provides that “standard practice with using a map with route finding and predictions would at least utilize roads to ensure that a user that is driving in a car is not predicted to route off of the road.”  Appellant, in the arguments, focuses solely on the language “route finding” in the response to arguments from the Office action, and completely ignores “predictions,” where claims, rejection, and cited passages of the prior art focus on making predictions of the location of the device.  Finally, the “route finding” in the response was to provide a specific example that a human would see, where a path of a user is adjusted to match a road.  With Appellant’s focus on the term “route finding” in the response to arguments (where the response to arguments did not assert that either prior art reference included such route finding, specifically), Appellant fails to address the other part of the response, which is “predictions,” where both Guim Bernat and Skaaksrud are concerned with such predictions.
Though the Office Action focused on the disclosure of Skaaksrud for teaching the instant claim language, Guim Bernat will be addressed first.  In paragraph [0035], Guim Bernat discloses “The geographic path of the car is known based on an expectation of a route plan (e.g. a map service route planner) and near-real-time global positioning system (GPS) coordinate feedback (e.g., captured by a mobile computing device), provided to an edge computing service orchestrator.”  Guim Bernat proceeds to disclose in paragraph [0057] that “In particular, mobile device and V2X use cases have the potential of accurately predicting the path (especially if an automobile involves a mapping capability) and tracking known route information while receiving real-time location updates,” which discloses the use of mapping capabilities for accurately predicting a path of a user.  Skaaksrud was relied upon, as the disclosure of Skaaksrud was considered to be clearer with regard to the claim language (as presented below), though the above passages of Guim Bernat would clearly have lead one of ordinary skill in the art to utilize some form of transportation feature (e.g. roads) to accurately predict the path (where it is submitted with regard to both Guim Bernat and Skaaksrud, that it would not make sense to consult with or otherwise use a map for predicting a path of a user without matching some transportation feature, such as a road, to a user direction and speed).
Then, in Skaaksrud, as cited in the Office Action, paragraph [0060] provides, “From the speed and direction, and in consultation with a map, host device 112 may be able to predict a future location of mobile device 114.”  The speed and direction of Skaaksrud, would provide a vector (where a vector, as known to one of ordinary skill in the art, is defined by magnitude (speed) and direction).  Skaaksrud specifically takes this vector, and predicts a future location of the mobile device using the vector “in consultation with a map.” 
In Appellant’s arguments, Appellant argues that there is “no mention of mapping services, route finding, driving, roads, or anything else suggested by the Office.”  A map is used by the systems both Skaaksrud and Guim Bernat, which would constitute some form of mapping service.  Both Skaaksrud and Guim Bernat use such maps for routing and predictions (though not relied upon in the rejection, Skaaksrud does determine an expected route (route finding) in paragraph [0060]).  In paragraph [0058], Skaaksrud discloses that the mobile device may be in a car or truck, which would presumably involve driving on roads.  Accordingly, though the specific keywords listed by Appellant do not appear in Skaaksrud, each item listed is taught or at least suggested in Skaaksrud.
Finally, Appellant has failed to provide for any alternative for how predictions would be made in consultation with a map using a speed and direction of a user that would counter the assertion that such consultation would involve matching the speed and direction (vector) to some feature of the map (transportation feature), such as a road when the user is in a car or a truck (Skaaksrud: Paragraph [0058]).  Accordingly, based on the above and the rationale provided in the Final Office Action, it is submitted that the disclosure of Skaaksrud would have lead one of ordinary skill in the art to match the vector to a transportation feature for the prediction of the location of the user as part of the disclosure of “in consultation with a map,” as it would not make any sense to use a map in any form if the vector is not adjusted in some fashion to match a transportation feature, such as a road (as presented in the Office Action, the direct use of the vector without making any modifications to match a road could predict that a user would leave the road in a case where the road turns, where such would not make sense, especially in cases where the predication would have a user driving into a building, through a river, etc., even though the user would be much more likely to turn with the road and go a different direction than the initial vector).
On pages 9 of the Appeal Brief, Appellant argues that Ioppe fails to address the deficiencies of Guim Bernat and Skaaksrud.  While Ioppe is not relied upon, it should be noted that the use of map services for route finding is taught by Ioppe (Ioppe: Column 2, lines 3-22 and claim 7).
Thus, due to the use of maps for route finding and prediction being extremely well-known (at least as evidenced by all of Guim Bernat, Skaaksrud, and Ioppe teaching route finding and/or location predictions using maps), Appellant’s failure to provide any alternative interpretation of using the speed and direction in consultation with a map to predict the location of a user (Skaaksrud: Paragraph [0060]) in light of the disclosure corresponding to the claim language (Specification: Paragraph [0071].  As above, this paragraph does not appear to provide that the steps are specifically discrete steps, such as being performed by different functions or in separate stages.), and Appellant’s reliance on keywords (including an undue focus on the phrase “route finding” while ignoring “predictions” in the response to arguments in the Office action mailed 11/8/2022) as opposed to the actual teachings of the prior art of record, it is clear that the both the first and second rationales raised by Appellant on page 8, where such are the only rationales provided to support Appellant’s assertions, are erroneous, meaning that the rejection of claims 1-20, as presented in the Office action mailed 11/8/2022, should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
Conferees:
/GREG C BENGZON/Primary Examiner, Art Unit 2444

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.